DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to the communication filed of January 20, 2019. Claims filed January 20, 2019 have been acknowledge. Claims 1-11 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of CATERPILLAR INC., Kriel et al. (Pub. No. US 2014/0203959 A1; hereinafter referred to as Kriel), in view of Wu et al. (Pub. No. US 2007/0263901 A1; hereinafter referred to as WU).

As per claim 1 and 10, Kriel disclose a system implemented in a host vehicle for detecting a target vehicle in night time, said system comprising: an input unit comprising : an image sensor for imaging a field of view of a host vehicle; and (See ¶ [0017] - one or more systems of machine 110 (not shown) may render the image data on a display of machine 110 and/or may process the image data received from the cameras to detect objects that are in the environment of machine 110.)

Kriel disclose a radar sensor operable to detect a target vehicle ahead of the host vehicle; (See ¶ [0016] - Machine 110 may use radar devices 120a-120h to detect objects in their respective fields of view 130a-130h. For example, radar device 120a may be configured to scan an area within field of view 130a to detect the presence of one or more objects. During operation, one or more systems of machine 110 (not shown) may process radar data received from radar device 120a to detect objects that are in the environment of machine 110.)

Kriel disclose a processing unit operatively coupled to the input unit, the processing unit comprising a processor coupled with a memory, the memory storing instructions executable by the processor to: receive radar data, pertaining to the target vehicle, detected by the radar sensor, wherein the radar data comprises at least a lateral distance and a longitudinal distance of the target vehicle from the host vehicle; (See ¶ [0020] - The modules of object recognition system 200 may be stored in any type of computer-readable medium, such as a memory device (e.g., random access, flash memory, and the like), an optical medium (e.g., a CD, DVD, BluRay@, and the like), firmware (e.g., an EPROM), or any other storage medium. The modules may be configured for execution by one or more processors to cause the object recognition system 200 to perform particular operations. The modules of the object recognition system 200 may also be embodied as hardware modules and may be comprised of connected logic units, such as gates and flip-flops, and/or may be comprised of programmable units, such as programmable gate arrays or processors, for example). Kriel explicitly explain how the processing unit and the radar sensor are coupled. 

Kriel disclose detect a position of the target vehicle in the image received from the imaging sensor by processing the image; (See ¶ [0049] - once object recognition system 200 transforms the image data, it may detect objects in the radar data at step 510. Object recognition system step 510. Object recognition system200 may analyze the accessed radar data to determine whether objects have been detected and the distances and angular position of the detected objects.) The use of the image and radar sensor in combination are used to help determine the position of the target, reducing the false positives of the positioning of the target.

Kriel discloses determine an association between the radar map point and detected position of the target vehicle in the image by detecting a search region in the image, said search region being detected based on at least the longitudinal distance of the target vehicle from the host vehicle; and (See ¶ [0046] - the camera state data may include a minimum radius, measured in pixels from the down-vector, corresponding to the nearest distance in the radar device's range, and the camera state data may include a maximum radius, measured in pixels from the down-vector, corresponding to the furthest distance in the radar device's range. For example, when the radar device associated with the camera has a range of one meter to twenty meters, the camera state data may include a minimum radius of 50 pixels (corresponding to one meter), and a maximum radius of 1000 pixels (corresponding to twenty meters).) Kriel teaches the range that the sensors can detect in the field of view, reduce the margin of error in detecting the target an in turn increases the detection accuracy by adopting the processed pixels of the image to determine the position.

Kriel disclose confirm the obtained radar map point as the position of the target vehicle in the image based on computation of a threshold value, said threshold value being determined using the detected search region. (See ¶ [0054] - object recognition system step 550, object recognition system200 determines whether an alert threshold has been met. An alert threshold may be a set of rules that specifies when an alert will be generated and what type of alert will be generated. Alert thresholds may be time based, distance based, or object type based. For example, the alert threshold may be five seconds to collision, three meters from machine 110, or any time a person is detected within the environment of machine 110.) Kriel explicitly teaches the use of threshold in an alarm system were such threshold can be based on time and/or distance from the target. 

Kriel does not discloses map the received radar data in an image received from the image sensor to obtain a radar map point in said image, wherein the radar map point is obtained by compensating an offset error pertaining to height of the target vehicle, said offset error being determined based on at least the longitudinal distance of the target vehicle from the host vehicle

However, Wu teaches, wherein the radar map point is obtained by compensating an offset error pertaining to height of the target vehicle, said offset error being determined based on at least the longitudinal distance of the target vehicle from the host vehicle; (See ¶ [0054] – Wu teaches after obtaining each vehicle position represented by vehicle lighting group, on the basis of its approximate y coordinate height location of the vehicle body on the image, applying a distance estimation rule with perspective image modeling as base, to carry out vehicle real space distance and position determining 

Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify KRIEL to include Wu. ¶ 0017 - Efficiently and accurately demarcate and detect the vehicle lighting of incoming vehicle and preceding vehicle on the road at all different conditions of night time road lighting. Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, Wu merely teaches the detection and recognition of an object in real-time at nighttime. Since both KRIEL and Wu disclose mapping of the target, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

As per claim 5, Kriel in view of Wu disclose the system of claim 1, Kriel teaches wherein the received radar data is mapped in the image by obtaining two-dimensional coordinates in the image based on at least the lateral distance and the longitudinal distance of the target vehicle from the host vehicle. (See ¶ [0026] - the radar data may indicate the distance and angular position of the detected object. In some embodiments, object detector 215 may map the distance and angular position of the object in the radar data to a pixel location in the image data. The mapping may be accomplished through a look-up table where distances and angular positions for radar device 120 are linked to pixels of the images captured by camera 140. For example, a point at 5 meters, 25 degrees in radar device's 120 field of view may correspond to a pixel at (300, 450) in an image captured by camera 140.) Kriel teaches how the two-dimensional coordinates of data obtained from radar data are obtained and described. It helps to have a more accurate location of the target, this reduces the margin of error were the target may be in the map

As per claim 6, Kriel in view of Wu disclose the system of claim 1, Kriel teaches further comprising an output unit operatively connected to the processing circuit, the output unit configured to provide an audio-visual warning to a driver of the host vehicle in an event of confirmation of the radar map point as the position of the target vehicle. (See ¶ [0040] - the alert processor 250 may generate a first alert that displays a detected object on display 260 as soon as object detector 215 

As per claim 7, Kriel in view of Wu disclose the system of claim 1, Kriel teaches wherein the search region pertains to number of pixels in the image to be searched in proximity of the radar map point. (See ¶ [0026] - the radar data may indicate the distance and angular position of the detected object. In some embodiments, object detector 215 may map the distance and angular position of the object in the radar data to a pixel location in the image data. The mapping may be accomplished through a look-up table where distances and angular positions for radar device 120 are linked to pixels of the images captured by camera 140). Provides a specific point of search due to the image date, helping to reduce the time in detection also reduces the margin of error and false positive by searching in a more specific point in the map.

As per claim 8, Kriel in view of Wu disclose the system of claim 1, Kriel teaches wherein the processor confirms the obtained radar map point as the position of the target vehicle in the image by analyzing a number of bright pixels around the radar map point. (See ¶ [0027] – the object detection 215 may analyze the mapped image data for places where image brightness changes sharply or has discontinuities. Object detector 215 may employ a known edge detection technique such as a Canny edge detector. Although edge detection is one method by which object detector 215 may detect objects in images, those skilled in the relevant art will appreciate that other methods for detecting objects in image data may be used to achieve the same effect.) Reduces the margin of error and be more accurate in detecting the target.

As per claim 11, Kriel in view of Wu disclose the method of claim 10, Kriel teaches wherein the processing of the received image is performed locally in an area, defined in proximity of the radar map point, to reduce computational load. (See ¶ [0054] - Once classified, object recognition system 200 tracks the object. If object recognition system 200 is tracking the object (step 525: YES), it may bypass step 530. As step 530 may be complex and computationally expensive, object recognition system 200 advantageously provides more efficient processing of data by only performing step 530 when an object has not been classified.) Improves the process speed and increase the efficiency of the detection of the 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of CATERPILLAR INC., Kriel et al. (Pub. No. US 2014/0203959 A1; hereinafter referred to as Kriel), in view of Wu et al. (Pub. No. US 2007/0263901 A1; hereinafter referred to as WU), in further view of Denso Corporation, Murao et al. (Pub. No. US 2015/0086079 A1; hereinafter referred to as Murao).

As per claim 2, Kriel in view of Wu disclose the system of claim 1, Kriel in view of Wu does not teaches wherein detecting the position of the target vehicle in the image comprises: converting the image to a pre-processed image, wherein the pre-processed image is in YUV format; extracting a red channel, by filtering V component, from the pre-processed image to obtain a filtered image

However Murao teaches, wherein detecting the position of the target vehicle in the image comprises: converting the image to a pre-processed image, wherein the pre-processed image is in YUV format; extracting a red channel, by filtering V component, from the pre-processed image to obtain a filtered image; (See ¶ [0045] - Bayer image data corresponding to one frame from the sensor section 11, the signal processing section 12 extracts the outputs of the light-receiving elements correlated to the C filters to generate high-sensitivity image data that represents a C image. At the same time, the signal processing section 12 extracts, for each type of color filters, the outputs of the light-receiving elements correlated to each type of the color filters, thereby generating three different low-sensitivity image data that represent an R image, a G image and a B image, respectively. The four different image data obtained in this way are hereinafter referred to as discrete image data.). Murao teaches the use of RGBC Bayer format, this considers filtering the brightness and color of the image.

Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify KRIEL to include MURAO. One would have been motivated to do so in order to project the pre-processed image, by filtering the image it can have a more precise information of the object and its position. Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, MURAO merely teaches that it is well-known to process radar and image data. 

Murao does not teaches, and converting the filtered image into a binary image to detect the position of the target vehicle.

However, Kriel teaches and converting the filtered image into a binary image to detect the position of the target vehicle.(See ¶ [0022] - Radar interface205 and camera interface 206 may receive analog signals from their respective devices and convert them to digital signals which may be processed by the other modules of the object recognition system 200.) In order to produce a binary image, the filtered image passes thru an analog to digital converter, this way the processor con determine the position of the target.

As per claim 3, Kriel in view of Wu disclose the system of claim 1, Kriel in view of Wu does not teaches wherein the memory further stores instructions executable by the processor to: indicate the radar data as a false positive when the radar map point is not confirmed as the position of the target vehicle in the image.

However, Murao teaches wherein the memory further stores instructions executable by the processor to: indicate the radar data as a false positive when the radar map point is not confirmed as the position of the target vehicle in the image (See ¶ [0059-0060] Murao teaches when the performing the object detection it passes thru the process of recognizing as a specific scene or not, identifying the type of object if meets the threshold. If does not meets the threshold, the processor uses techniques to help determine the object.)

Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify Kriel in view of Wu to include MURAO. One would have been motivated to do so in order to reduce the amount of process that the processor have to perform, these reduction reduces the margin of error and the false positives of the target. Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a 

As per claim 4, Kriel in view of Wu disclose the system of claim 1, Kriel in view of Wu does not teaches wherein mapping the received radar data in the image to obtain the radar point further comprises filtering the radar data corresponding to the target vehicle such that a single point is obtained based on an association between a plurality of points pertaining to the target vehicle, the plurality of points being obtained using the radar data.

However Murao teaches, wherein mapping the received radar data in the image to obtain the radar point further comprises filtering the radar data corresponding to the target vehicle such that a single point is obtained based on an association between a plurality of points pertaining to the target vehicle, the plurality of points being obtained using the radar data. (See ¶ [0081] - a plurality of discrete image data having different degrees of brightness are ensured to be generated from the Bayer image data outputted from the sensor section 11. Similar to this, the radar sensor 20 may also be configured by a receiver section that includes a plurality of types of filters having different pass bands, and a plurality of receiving elements for receiving electromagnetic waves via the respective filters. Thus, based on a general scan data set corresponding to the output of the receiver section, the outputs from the receiving elements correlated to the same type of filters can be extracted. Thus, discrete scan data sets that are the scan data sets of the individual types of the filters may be generated. Then, an object may be ensured to be detected on the basis of the discrete scan data sets or a composite scan data set obtained by combining the discrete scan data sets.)

Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify Kriel in view of Wu to include MURAO. One would have been motivated to do so in order to reduce the false positives of the location that the target may be. Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, MURAO merely teaches .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of CATERPILLAR INC., Kriel et al. (Pub. No. US 2014/0203959 A1; hereinafter referred to as Kriel), in view of Wu et al. (Pub. No. US 2007/0263901 A1; hereinafter referred to as WU), in further view of Mori et al. (Pub. No. US 2012/0219183 A1; hereinafter referred to as Mori). 

As per claim 9, Kriel in view of Murao disclose the system of claim 8, Murao in view of Kriel does not disclose wherein the obtained radar map point is confirmed as the position of the target vehicle in the image when the number of bright pixels around the radar map point is greater than a threshold value.

However, Mori disclose the system of claim 8, wherein the obtained radar map point is confirmed as the position of the target vehicle in the image when the number of bright pixels around the radar map point is greater than a threshold value. (See ¶ [0066] - For detecting the position of a 3D object, the 3D-object position detector 6 first extracts, from the density map, a high-density region in which the pixel values reflecting the spatial densities dij exceed a preset threshold pixel value. The high-density region is extracted as a collection of pixels.)

Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify KRIEL in view of Wu to include MORI. One would have been motivated to do so in order to reduce the false positive and increase the accuracy of object detection by having a define starting point of data in order to detect and determine the target. This helps to be able to have a better information on position of the target. Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, MORI merely teaches that it is well-known to image sensor and radar sensor. Since both KRIEL in view of Wu and MORI disclose the radar map point of the target, one of ordinary skill .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ji et al. (Pub. No. US 2009/0322871 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBEL M RODRIGUEZ-BENITEZ whose telephone number is (571)272-3752. The examiner can normally be reached Monday-Friday 8:00--5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.M.R./Examiner, Art Unit 3648                                                                                                                                                                                                        
/Thomas M Hammond  III/Primary Examiner, Art Unit 3648